Citation Nr: 1608594	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to August 2007.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in part, denied service connection for bilateral hearing loss.

In March 2014, the Board remanded the issues of service connection for bilateral hearing loss as well as service connection for a back disability.  After further development of the back disability, the RO granted service connection in August 2014.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Pursuant to the Board's remand instructions, the RO obtained copies of certain medical evidence and provided a new VA examination.  An April 2014 Report of General Information notes that the December 2013 VA examination does not exist.  Additionally, VA treatment records dated since November 2008 were associated with the claims file.  The Veteran was also sent an April 2014 letter, asking him to identify all private medical care providers who have treated him since August 2007.  No response was received.  Furthermore, the Veteran was provided a May 2014 VA examination to evaluate his hearing loss.

The Board notes that the March 2008 audiogram results from Fargo VAMROC are not associated with the claims file, as instructed by the remand.  However, the record includes two post-service audiologic evaluations, as well as four in-service audiologic evaluations, all of which do not demonstrate bilateral hearing loss for VA purposes, which is discussed below.  As such, the Board finds that even if the March 2008 audiogram was associated with the file and revealed bilateral hearing loss for VA purposes, it would appear to be an abnormality and would have less probative value when compared to the evidence as a whole.

As such, the Board finds that there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the Veteran submitted an article regarding cochlear nerve degeneration after hearing loss with his February 2016 brief without a waiver.  However, the Board finds that the evidence is not pertinent as it does not have any bearing on the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran does not have a current hearing loss disability for VA purposes.


CONCLUSION OF LAW

The basic criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a September 2007 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations in January 2009 and May 2014.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, for certain chronic diseases, such as organic diseases of the nervous system including sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley, 5 Vet. App. at 159.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran contends that his hearing loss began in 2006 due to military action.  See VBMS, 8/31/07 Application; 5/11/09 Notice of Disagreement.  In his May 2009 Notice of Disagreement, the Veteran stated that he "failed" all the hearing tests he has taken through the military and VA.  In his April 2012 Statement in lieu of VA Form 646, he also contended that the decibel shift in his left ear during service represented a "definite worsening of his left ear hearing due to active duty."

Service treatment records reflect that the Veteran's ears were found to be normal at the enlistment examination.  See VBMS, 4/8/14 STR (1 of 2), p. 20.  Puretone testing results from the enlistment examination were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
5
5
5

Id. at 21.  Audiologic examinations from May 2003 and June 2005 also reflected puretone testing results within the range of the threshold for normal hearing.  Id. at 62, 84; see Hensley, 5 Vet. App. at 157.  The Veteran's last in-service audiologic examination was in July 2007.  The puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
15
0
LEFT
10
0
10
25
20

VA treatment records from February 2008 reflect complaints of hearing loss, which the Veteran attributed to noise exposure while being deployed for 22 months.  See VBMS, 12/3/08 VA Treatment Record (Fargo 2/8/08-3/21/08), p. 5.  A March 2008 audiology consultation report stated that the Veteran had right ear hearing thresholds within normal limits, although the left ear had sensorineural-type high frequency hearing loss.  The audiologist did not recommend hearing aids at that time.  See VBMS, 9/17/08 VA Treatment Record.

At a January 2009 VA examination, puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
30
20
20
LEFT
20
20
20
30
25

The VA examiner found hearing loss present, but stated that the bilateral hearing loss was not disabling and was within normal limits for rating purposes.

VA treatment records from March 2008 to July 2013 reflect stable sensorineural hearing loss in the Veteran's left ear.  In October 2011, the audiologist found hearing within normal limits for the right ear, mild high frequency hearing loss in the left ear, and excellent word recognition ability bilaterally.  See VBMS, 4/23/14 VA Treatment Records, p. 6.

In response to the Board's March 2014 remand instructions, the Veteran was afforded another VA examination in May 2014.  At that time, puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
15
15
LEFT
5
5
10
30
20

Speech recognition ability (Maryland CNC word list) was 100 percent in the right ear, and 100 percent in the left ear.  The examiner noted that the puretone test results were valid for rating purposes, and that the use of the word recognition score was appropriate for this Veteran.  She diagnosed the Veteran with normal hearing in the right ear, and sensorineural hearing in the left ear in the frequency range of 500-4000 Hz.

Thus, under VA regulations, there is no current disability of hearing loss bilaterally, or in either ear individually, for VA purposes.

In addition to the medical evidence, the Board has considered the Veteran's contentions of hearing loss that affects his daily life.

It is well-established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Veteran is competent to describe the difficulties he experiences understanding the speech of others or the effect of such difficulties in his activities of daily living.  However, the regulations governing service connection for hearing loss require specific evidence which the Veteran is not competent to provide.  As set out above, hearing status must be determined by audiometric testing which meets specified puretone and speech recognition criteria.  38 C.F.R. § 3.385.  Moreover, examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test compliant with Maryland CNC and a puretone audiometry test.  38 C.F.R. § 4.85.

In this case, the Board acknowledges that the competent evidence reveals some degree of bilateral hearing loss.  See Hensley, 5 Vet. App. at 159.  However, the evidence uniformly demonstrates that the Veteran does not have a current hearing loss disability for VA purposes as required by 38 C.F.R. § 3.385, and that sensorineural hearing loss (or any other organic disease of the nervous system) did not become manifest to a degree of 10 percent or more within one year of service separation.

As there is no current hearing loss disability, the Board concludes that service connection for bilateral hearing loss (or individual hearing loss) is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


